EXHIBIT 10(u)

 

Dollars: $11,000,000.00

 

SURPLUS NOTE

 

KNOW ALL MEN BY THESE PRESENTS that EMC Reinsurance Company, an insurance
corporation organized and existing under the laws of the State of Iowa (the
“Company”), acknowledges receipt of Eleven Million and no/100 Dollars
($11,000,000.00) cash as a contribution to its surplus by and from Employers
Mutual Casualty Company. In consideration of such contribution, the Company
promises to pay to Employers Mutual Casualty Company or the assignee of this
Surplus Note, at the office of Employers Mutual Casualty Company in Des Moines,
Iowa, or at such other location as any assignee of this Surplus Note shall
designate, the principal sum of Eleven Million and no/100 Dollars
($11,000,000.00), and to pay interest on the unpaid balance outstanding from
time to time until paid in full at a rate per annum of three and nine one
hundredths percent (3.09%).

 

Payments of principal and interest shall be made in lawful money of the United
States of America and in immediately available funds.

 

The principal amounts of this note and interest thereon shall be repaid only out
of surplus earnings of the Company. Such payments, including all payments of
principal and/or interest hereunder, are subject to the prior approval in
writing of the Commissioner of Insurance of the State of Iowa, which approval
shall not be unreasonably withheld.

 

The indebtedness of the Company evidenced by this Surplus Note, including the
principal thereof and interest thereon, is and shall be subordinate and junior
in right of payment to all obligations of the Company or liabilities, whether
now outstanding or hereafter incurred, as the same are commonly reported and
referred to in the Annual or Convention Statement of an Iowa insurance
corporation organized and existing as a stock company as provided under Iowa
law. As used herein, “subordinate and junior” shall mean that in case of any
default hereunder or any insolvency proceedings, receivership, conservatorship,
reorganization, adjustment of debt, marshalling of assets or liabilities or
similar proceedings relating to the Company or any liquidation or winding up of
the Company, whether voluntary or involuntary, all such obligations and/or
liabilities shall be entitled to be paid in full before any payment shall be
made on account of unpaid principal of or interest on this Surplus Note. In the
event of liquidation, the holders of issued and outstanding preferred capital
stock, if any, shall be entitled to priority only with respect to cumulated but
unpaid dividends before the holder(s) of this Surplus Note shall become entitled
to any payment hereunder, and full payment hereunder shall be made before the
holders of common stock become entitled to any distribution of the remaining
assets of the Company.

 

This Surplus Note shall be subordinate in all respects to other Capital Notes or
Surplus Notes of the Company, if any, issued and outstanding as of the date
hereof.

 

The maker and endorser severally waive demand, presentment for payment, protest,
notice of protest, and notice of nonpayment or dishonor of this Surplus Note,
and each of them consents to all renewals or extensions of the time of payment
hereof. This Surplus Note shall be governed by and construed and enforced in
accordance with the laws of the State of Iowa.

 

199

 

--------------------------------------------------------------------------------



               IN WITNESS WHEREOF EMC Reinsurance Company has caused this
Surplus Note to be duly executed under its corporate seal.

 

 

Dated the 1st day of April, 2003.

 

 

 

 

(Corporate Seal)

 

EMC Reinsurance Company

 

 

 

 

 

By

/s/ Bruce G. Kelley

 

 

Its Chairman & CEO

 

 

 

 

By

/s/ Ronnie D. Hallenbeck

 

 

Its President & COO

 

 

200

 

 